Citation Nr: 0809730	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-34 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer, claimed as due to herbicide exposure and/or 
poisonous chemical exposure.

2.  Entitlement to service connection for status-post anal 
fistula and abscess, claimed as due to herbicide exposure 
and/or chemical exposure.

3.  Whether new and material evidence to reopen claims for 
service connection for a left foot disability, a lower back 
disability, and a right knee disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1961 to June 
1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision that, in part, 
denied service connection for residuals of prostate cancer 
and for status-post anal fistula and abscess.  The veteran 
timely appealed.

In January 2008, the veteran and an acquaintance testified 
during a hearing before the undersigned in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.





REMAND

Residuals of Prostate Cancer, and 
Status-Post Anal Fistula and Abscess  

The veteran contends that his residuals of prostate cancer, 
and status-post anal fistula and abscess are the result of 
exposure to herbicides, in service, and/or poisonous 
chemicals in service.

The Board notes that, in the absence of evidence of actual 
duty or visitation in Vietnam, the veteran is not entitled to 
a presumption of Agent Orange, or other herbicide, exposure.  
38 U.S.C.A. § 1116(f).

Direct service connection is for consideration for claims 
based on alleged exposure to herbicide agents in locations 
other than Vietnam.  See 38 C.F.R. § 3.303(d).  

VA has obligated itself to take certain steps to verify that 
a veteran was exposed to herbicides in locations other than 
Vietnam during the Vietnam era.  VA Adjudication Procedure 
Manual and Manual Rewrite (M21-1 MR).  See M21-1 MR, pt. IV, 
subpt. II, ch. 2, sec. C, para. 10(n).  It does not appear 
that such development has occurred in this case.  

In this case, the veteran testified that he worked in supply 
while in the U.S. Air Force from 1961 to 1967, and that he 
handled types of material fluids in five-gallon buckets that 
were labeled "poisonous chemical."  He testified that he 
handled a lot of "trichoethylene," and that he put the 
materials in the "flyaway kits" on jet fighter planes.  The 
veteran also testified that Agent Orange was being stored in 
the warehouses in 1966 and that at times he was close to the 
storage, but that he did not handle it.

Under these circumstances, the Board finds that the AMC 
should attempt to verify, through official channels, the 
likelihood of the veteran's exposure to herbicides and/or 
poisonous chemicals during the course of his duties in 
service.  

The veteran's service personnel records, including a record 
of his assignments (DA Form 20) have not been obtained. These 
records could be helpful in corroborating the veteran's 
claimed exposure.  In various correspondence of record, the 
veteran reported exposure while stationed at the Holloman Air 
Force Base in New Mexico and at the Tuslog DET 47 Incirlik AB 
in Turkey.

If actual in-service exposure to poisonous chemicals and/or 
to herbicides, to include Agent Orange, is established, the 
RO or AMC should take any other appropriate action to 
adjudicate the claims (to include obtaining a medical opinion 
regarding a nexus, if any, between in-service exposure and 
claimed disabilities, if appropriate).  In this regard, the 
Board notes that there is currently no medical opinion, fully 
based on consideration of the veteran's entire documented 
medical history and VA examination, that explicitly addresses 
such a relationship.  See 38 U.S.C.A. § 5103A.  


Left Foot Disability, a Lower Back
Disability, and a Right Knee Disability 

In April 2001, the RO confirmed and continued the previous 
denial of service connection for a left foot disability, a 
lower back disability, and a right knee disability.  The 
veteran submitted a notice of disagreement (NOD) in June 
2001.

In June 2001, the RO acknowledged receipt of the veteran's 
NOD.

The RO or AMC has not issued a statement of the case for the 
veteran's claims for reopening service connection for a left 
foot disability, a lower back disability, and a right knee 
disability-in response to the notice of disagreement.  The 
Board is required to remand the claims for the issuance of 
such a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should request the veteran's 
service personnel records for his period 
of active duty from April 1961 to June 
1967, to include a record of assignments 
while stationed at the Holloman Air Force 
Base in New Mexico and at Tuslog DET 47 
Incirlik AB in Turkey, from the National 
Personnel Records Center (NPRC); and 
associate them with the claims file.  The 
AMC should send a copy of the veteran's 
separation documents with the request.

2.  The AMC should attempt to verify (see 
M21-1 MR, pt. IV, subpt. II, ch. 2, sec. 
C, para. 10(n)), through official 
channels (e.g. the Department of 
Defense), the likelihood of the veteran's 
exposure to poisonous chemicals and/or 
herbicides in service-specifically, in 
assignments at the Holloman Air Force 
Base in New Mexico and at Tuslog DET 47 
Incirlik AB in Turkey.  If the evidence 
establishes likely exposure to poisonous 
chemicals or herbicides, including Agent 
Orange, during service, the AMC should 
arrange for the veteran to undergo VA 
examination to obtain a nexus opinion for 
each claimed disability.  

3.  The AMC should issue a statement of 
the case with regard to the issues of 
reopening service connection for a left 
foot disability, a lower back disability, 
and a right knee disability.  The Board 
will further consider these issues only 
if a sufficient substantive appeal is 
received in response to the statement of 
the case.

4.  After ensuring that the requested 
actions are completed, the AMC should re-
adjudicate the claims on appeal.

5.  If the benefits sought are not fully 
granted, the AMC must furnish a SSOC, 
before the claims file is returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



